Citation Nr: 1008303	
Decision Date: 03/05/10    Archive Date: 03/11/10

DOCKET NO.  95-37 666	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for posttraumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for a skin disorder, to 
include as secondary to herbicide exposure.

3.  Entitlement to service connection for migraine headaches, 
to include as secondary to herbicide exposure.

4.  Entitlement to service connection for an acquired 
psychiatric condition manifested by memory loss, personality 
disorder, and temper trouble, to include as secondary to 
herbicide exposure.

5.  Entitlement to service connection for an eye disorder, to 
include as secondary to herbicide exposure.

6.  Entitlement to service connection for hepatitis, to 
include as secondary to herbicide exposure.

7.  Entitlement to service connection for sinus problems, to 
include as secondary to herbicide exposure.

8.  Entitlement to service connection for hepatocellular 
carcinoma, to include as secondary to herbicide exposure.


REPRESENTATION

Appellant represented by:	Sean Kendall, Attorney at Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Purdum, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1968 to 
November 1971.

This matter comes before the Board of Veterans' Appeals 
(Board) from rating decisions of a Department of Veterans 
Affairs (VA) Regional Office (RO).  A September 1994 rating 
decision denied the Veteran's claims of entitlement to 
service connection for:  a skin condition; migraine 
headaches; an acquired psychiatric condition manifested by 
memory loss, personality disorder, and temper trouble; an eye 
disorder; hepatitis; and a sinus condition, all to include as 
secondary to herbicide exposure.  An August 2002 rating 
decision denied the Veteran's claim of entitlement to service 
connection for PTSD, and an October 2007 rating decision 
denied the Veteran's claim of entitlement to service 
connection for hepatocellular carcinoma.  

In a June 2004, the Board remanded the issues of entitlement 
to service connection for:  a skin condition; migraine 
headaches; an acquired psychiatric condition manifested by 
memory loss, personality disorder and temper trouble; an eye 
disorder; hepatitis; and a sinus condition, all to include as 
secondary to herbicide exposure for additional development.  

The Board notes that the Veteran appealed the Board's June 
2004 decision to the United States Court of Appeals for 
Veterans Claims (Court).  In a July 2006 Order, the Court 
granted a joint motion for remand of the claim of entitlement 
to service connection for PTSD and vacated the Board's June 
2004 decision.  This matter was remanded to the Board for 
readjudication in accordance with the Joint Motion for 
Remand.  In June 2007, the Board remanded the issue of 
entitlement to service connection for PTSD for additional 
development.  

The file has now been returned to the Board for further 
consideration.

In February 1998, the Veteran testified before a Veterans Law 
Judge, seated at the RO in San Juan, Puerto Rico.  The judge 
that conducted the February 1998 hearing is no longer 
employed by the Board; however, the Veteran was afforded an 
additional opportunity to be heard.  In June 2009, the 
Veteran testified via videoconference before the undersigned 
Veterans Law Judge, seated at the Board's Central Office in 
Washington, D.C.  Transcripts of the hearings have been 
associated with the claims file. 

The appeal is REMANDED to the Department of Veterans Affairs 
Regional Office.  VA will notify the appellant if further 
action is required.



REMAND

Although the Board regrets the additional delay, further 
development is needed prior to disposition of the claims.

As a preliminary matter, the Board notes that a remand by the 
Board confers on the claimant, as a matter of law, the right 
to compliance with the remand orders.  Stegall v. West, 11 
Vet. App. 268 (1998).  The issues on appeal have been 
addressed in a number of prior Board remands.  However, some 
remand directives were not completed or substantially 
complied with, and further development is now required. 

The Veterans Claims Assistance Act of 2000 (VCAA), 38 
U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & 
Supp. 2009), 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2009), requires VA to assist a claimant at the time that he 
or she files a claim for benefits.  As part of this 
assistance, VA is required to notify claimants of what they 
must do to substantiate their claims.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b)(1).

The notice requirements of the VCAA apply to all five 
elements of a service-connection claim, including:  (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include notice as to 
the disability rating and effective date for the award of 
benefits that will be assigned if service connection is 
awarded.  Id. at 486.  

In this case, the Veteran has not yet been notified as to the 
disability ratings and effective dates for the award of 
benefits that will be assigned if service connection is 
awarded for the disabilities on appeal.  The Board notes that 
the RO was directed to provide the Veteran with notice 
complying with the requirements of Dingess, as to the issue 
of entitlement to service connection for PTSD, by a June 2007 
remand.  To date, such notice was not provided to the 
Veteran.  Thus, on remand, the RO must provide the Veteran 
with sufficient Dingess notice as to the issue of entitlement 
to service connection for PTSD, and all of the remaining 
issues on appeal.  

Relevant to all of the issues on appeal, the Board notes that 
the Veteran's service treatment records are not associated 
with his claims file.  The Board, in an August 1998 remand, 
directed the RO to associate such records with the Veteran's 
claims file.  The Board, in remands dated in June 2004 and 
June 2007, again directed the RO to associate such records 
with the Veteran's claims file.  

At the time of the August 2007 Supplemental Statement of the 
Case, the RO noted that the Veteran's service treatment 
records dated from December 24, 1968 to November 19, 1971 
were received on August 17, 2005.  However, a careful review 
of the Veteran's claims file reveals that his service 
treatment records are not currently associated with his 
claims file.  Thus, on remand, the RO must associate with the 
Veteran's claims file his service treatment records.

Relevant to the issue of entitlement to service connection 
for a skin condition, the Board notes that by an August 1998 
remand, the RO was directed to obtain the Veteran's private 
treatment records from Dr. I.  In a deferred rating decision 
dated in August 1998, the RO requested the Veteran's VA 
treatment records and noted that such records should include 
records reflecting treatment by Dr. I.  To date, there are no 
private treatment records associated with the claims file 
reflecting treatment by Dr. I, beyond that of the November 
1994 statement that gave rise to the August 1998 remand 
directive.  The Board notes that a request for VA treatment 
records is not sufficient to obtain private treatment 
records.  Thus, on remand, the RO must attempt to obtain and 
associate with the Veteran's claim file his private treatment 
records from Dr. I.

Relevant to the issue of entitlement to service connection 
for PTSD, the Board notes that by a June 2007 remand, the RO 
was directed to obtain the Veteran's VA treatment records 
dated from January 1999 to the present.  The Board directed 
the RO to obtain such records subsequent to the Court's July 
2006 decision that the Board erred when it did not address 
whether treatment records regarding the Veteran's claimed 45-
day psychiatric hospitalization had been obtained and 
associated with the record.  While the RO obtained VA 
treatment records dated subsequent to January 1999 and 
associated the same with the Veteran's claims file, there are 
no detailed records reflecting the Veteran's claimed 45-day 
psychiatric hospitalization currently associated with the 
claims file beyond those of record at the time of the July 
2006 Court decision..  

The Board notes that limited records, consisting of a VA 
appointment log dated from September 2000 to January 2007, 
and VA treatment records submitted by the Veteran dated from 
July 2001 to September 2001, indicate that the Veteran was 
admitted to the "day hospital program" for psychiatric 
treatment.  However, notation of such treatment dated on July 
23, 2001 indicates that the Veteran's admission was ordered 
specifically to avoid psychiatric hospitalization.  

Thus, it remains unclear to the Board if the Veteran's 
participation in the day hospital program represents his 
claimed 45-day hospitalization, or if the Veteran was 
admitted for psychiatric hospitalization at another time.  It 
also remains unclear if the VA appointment log and limited VA 
treatment records dated from July 2001 to September 2001 are 
the only treatment records available dated at that time.  
Thus, on remand, the RO must confirm if the Veteran was 
admitted to a VA hospital for 45 days of psychiatric 
treatment on any other date and if so, obtain and associate 
VA treatment records of such with the claims file.  Also, on 
remand, the RO must either obtain and associate with the 
claims file the Veteran's complete VA treatment records dated 
from July 2001 to September 2001, or indicate to the Board 
that the records already associated with the claims file 
represent the only records available.  

Relevant to the issues of entitlement to service connection 
for hepatitis and hepatocellular cancer, the Board notes that 
at the time of the Veteran's most recent hearing before the 
Board in June 2009, he asserted that a private treatment 
provider has opined that his liver condition is related to 
herbicide exposure.  While the transcript is not entirely 
clear, it appears that the Veteran reported that his uncle, a 
Dr. K., rendered such opinion.  Record of private treatment 
from a Dr. K. is not associated with the Veteran's claims 
file.  Thus, on remand, the RO must attempt to obtain and 
associate with the Veteran's claims file his private 
treatment records from a Dr. K.

Because VA is on notice that there are additional records 
that may be applicable to the Veteran's claims, as described 
above, and because these records may be of use in deciding 
the claims, these records are relevant and should be 
obtained.  Bell v. Derwinski, 2 Vet. App. 611 (1992).  

Also relevant to the issue of entitlement to service 
connection for PTSD, the Board notes that the Veteran's 
attorney submitted additional evidence immediately prior to 
and subsequent to the Veteran's most recent hearing before 
the Board in June 2009.  The Veteran's attorney, in letters 
accompanying such additional evidence dated in June 2009 and 
July 2009, declined to waive RO consideration of the same.  
To ensure that the Veteran's procedural rights are protected, 
insofar as he is afforded the opportunity for RO adjudication 
in the first instance, the Board must return the case to the 
RO, for its initial consideration of the evidence.  Bernard 
v. Brown, 4 Vet. App. 384 (1993). 

While the Board is required to submit the additional evidence 
to the RO for initial consideration, the Board notes that 
such evidence serves as corroboration of at least one of the 
Veteran's claimed in-service stressors for PTSD.  

The Veteran's attorney, in his June 2009 letter, asserted 
that the Veteran claims that his PTSD is caused by being 
under fire during his service in the Republic of Vietnam.  
The additional evidence submitted by the Veteran contains an 
Operational Report-Lessons Learned for the period ending 
January 31, 1970 for the 589th Engineer Battalion 
(Construction).  The Veteran's service personnel records 
indicate that he was assigned to Company C of this battalion.  
The report indicates that enemy incidents, including the 
placement of dummy mines and work convoy ambushes, against 
the battalion occurred primarily in the Company B and C areas 
of responsibility.  The report indicates that the last 
vehicle of a Company C convoy was hit in December 1969.  The 
report also indicates that the base wherein the battalion was 
located, Phan Rang Air Base, was attacked on a number of 
occasions.  See Pentecost v. Principi, 16 Vet. App. 124 
(2002) (mortar/rocket attack may in some cases be a 
satisfactory stressor for PTSD).

Thus, the Board finds that at least one of the Veteran's 
claimed in-service stressors has been verified and a VA 
psychiatric evaluation is required in this case.  VA's duty 
to assist includes a duty to provide a medical examination or 
obtain a medical opinion where it is deemed necessary to make 
a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002); 
38 C.F.R. § 3.159(c)(4) (2009); Robinette v. Brown, 8 Vet. 
App. 69 (1995).
 
Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran a corrective 
notice under 38 U.S.C.A. § 5103(a) that 
satisfies the requirement of Dingess, 
which notifies the Veteran of the 
disability ratings and effective dates 
for the award of benefits that will be 
assigned if service connection is 
awarded for the disabilities on appeal.

2.  Obtain and associate with the 
claims file the Veteran's service 
treatment records.  Any and all 
responses, including negative responses 
from the source of such records or a 
department within the RO, must be added 
to the claims file.  If the RO is 
unable to obtain such records, and 
further efforts to obtain such records 
would be futile, the Veteran should be 
notified and the claims file should be 
properly documented in this regard.

3.  Determine whether the Veteran 
underwent VA psychiatric 
hospitalization at any other time than 
his participation in the day hospital 
program from July 2001 to September 
2001 at the VAMC in San Juan, Puerto 
Rico.  If so, obtain and associate with 
the Veteran's claims file such 
treatment records.  Any and all 
responses, including negative responses 
from the VAMC, must be added to the 
claims file.

4.  Obtain and associate with the 
Veteran's claims file his complete 
treatment records from the VAMC in San 
Juan, Puerto Rico, reflecting 
participation in the day hospital 
program from July 2001 to September 
2001.  If the RO is unable to obtain 
such records, and further efforts to 
obtain such records would be futile, 
the claims file should be documented 
such that it is clear that the records 
already associated with the Veteran's 
claims file represent the only 
available records reflecting his 
participation in the day hospital 
program from July 2001 to September 
2001.  Any and all responses, including 
negative responses from the VAMC, must 
be added to the claims file.

5.  Contact the Veteran and request 
that he submit completed VA Forms 4142, 
Authorization and Consent to Release 
Info to the VA, for private treatment 
records from Drs. I. and K.  Advise the 
Veteran that he may submit his private 
treatment records if he so chooses.  If 
a negative response is received from 
the Veteran, or from any treatment 
provider, the claims file should be 
properly documented in this regard.

6.  Schedule the Veteran for a VA 
psychiatric evaluation for the purpose 
of ascertaining whether PTSD found 
present is related to service.

a.  Prior to the examination, specify 
for the examiner the stressors that are 
determined are established by the 
record, in this case, incoming attacks 
on the Veteran's air base and at least 
one attack on a work convoy.  The 
examiner must be instructed that only 
these events may be considered for the 
purpose of determining whether the 
Veteran was exposed to one or more 
stressors in service.

b.  The examiner should conduct the 
examination with consideration of the 
current diagnostic criteria for PTSD.  
The examination report should include a 
detailed account of all pathology 
present.  

c.  If a diagnosis of PTSD is 
appropriate, the examiner should 
specify:  (1) whether each alleged 
stressor found to be established by the 
evidence of record, in this case, 
incoming attacks on the Veteran's air 
base and at least one incoming attack 
on a work convoy, were sufficient to 
produce PTSD; (2) whether the remaining 
diagnostic criteria to support the 
diagnosis of PTSD have been satisfied; 
and (3) whether there is a link between 
the current symptomatology and one or 
more of the in-service stressors found 
to be established by the record and 
found to be sufficient to produce PTSD 
by the examiner.  

d.  If the examination results in a 
psychiatric diagnosis other than PTSD, 
specifically, any acquired psychiatric 
condition manifested by memory loss, 
personality disorder, and temper 
trouble, the examiner should offer an 
opinion as to the etiology of the non-
PTSD psychiatric disorder, to include 
whether it is at least as likely as not 
that any currently demonstrated 
psychiatric disorder, other than PTSD, 
is related to the Veteran's military 
service.  In this regard, the examiner 
should consider the Veteran's 
psychiatric history, including 
diagnoses and treatment for numerous 
psychiatric conditions, as demonstrated 
in the claims file. 

The claims file should be made 
available to the examiner for review in 
conjunction with the opinion or 
examination, and the examiner should 
note such review.  All indicated tests 
should be conducted.  A complete 
rationale should be provided for all 
opinions given.  The opinions should be 
based on examination findings, 
historical records, and medical 
principles.  The examiner should fully 
articulate a sound reasoning for all 
conclusions made.

The claims file must be properly 
documented regarding any notifications 
to the Veteran as to any scheduled 
examination.

7.  Ensure that each of the above-
described remand directives, and any 
other necessary development, has been 
completed in full.  Then, readjudicate 
the Veteran's claims, specifically 
considering evidence submitted 
subsequent to the March 2009 
Supplemental Statement of the Case, as 
well as any additional evidence added 
to the record.  If any action remains 
adverse to the Veteran, provide the 
Veteran and his representative with a 
Supplemental Statement of the Case and 
allow the Veteran an appropriate 
opportunity to respond thereto.  
Thereafter, return the case to the 
Board.

The Board intimates no opinion as to the outcome of this 
case.  The appellant need take no action until so informed.  
The purpose of this REMAND is to ensure compliance with due 
process considerations.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

The purpose of the examination requested in this remand is to 
obtain information or evidence which may be dispositive of 
the appeal.  Therefore, the Veteran is hereby placed on 
notice that pursuant to 38 C.F.R. § 3.655 (2009) failure to 
cooperate by not attending the requested VA examination may 
result in an adverse determination.  See Connolly v. 
Derwinski, 1 Vet. App. 566, 569 (1991).

To help avoid future remand, the AMC/RO must ensure that all 
requested actions have been accomplished (to the extent 
possible) in compliance with this REMAND. If any action is 
not undertaken, or is taken in a deficient manner, 
appropriate corrective action should be undertaken.  See 
Stegall v. West, 11 Vet. App. 268 (1998).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A.      §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

